Citation Nr: 0826380	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  05-41 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for cervical spine 
arthritis, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant had active duty service from February 1974 to 
December 1978 with 15 years, 2 months, and 12 days of prior 
active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
April 2005.  A statement of the case was issued in September 
2005, and a substantive appeal was received in November 2005.  
The veteran appeared at a June 2008 Board hearing at the RO.  
A transcript is of record.    


FINDING OF FACT

The veteran's service-connected cervical spine arthritis is 
manifested by combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 10 percent for the veteran's service-connected 
cervical spine arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.7, 4.71a and Code 5242 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§  5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in September 2004.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.  

The RO provided the appellant with additional notice in March 
2006, subsequent to the January 2005 adjudication.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

While the March 2006 notice was not provided prior to the 
January 2005 adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a February 2008 
supplemental statement of the case, following the provision 
of notice.  The veteran and his representative have not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in September 2004 and March 2006 that 
fully addressed all three notice elements.  The letters 
informed the appellant of what evidence was required to 
substantiate the increased rating claim, and of the 
appellant's and VA's respective duties for obtaining 
evidence.  With regard to the recent Vazquez judicial 
holding, there has clearly been no compliant notice since the 
Court just rendered the decision in January 2008.  However, 
review of the record leads the Board to conclude that the 
veteran effectively had actual knowledge of the essential 
elements discussed by the Court in Vazquez.  The September 
2004 letter provided that he may submit evidence showing that 
his service-connected cervical spine arthritis has increased 
in severity.  The March 2006 letter to the veteran advised 
him that in determining the rating, VA would look to the 
nature and symptoms of his disability, the severity and 
duration, and the impact on employment.  Moreover, the 
veteran was given a list of examples of the types of evidence 
which would be pertinent to his claim and advised to give 
such evidence to VA or tell VA about it.  In letters received 
in April 2005 and May 2005, and written in February 2008 the 
veteran explained why he was no longer able to work at his 
former places of employment.  At the June 2008 hearing before 
the Board the veteran testified how his neck affected his 
activities and daily living.  The Board also believes it 
significant that the veteran has been represented by a 
national service organization which is well-versed in laws 
and regulations pertaining to veteran's claim.  At the June 
2008 hearing before the Board at the RO, the veteran's 
representative brought to the Board's attention that the 
veteran had limitation of motion with the possibility of 
neurological deficit and suggested that the Board consider 
application of 38 C.F.R. §§ 4.40 and 4.45.  The Board 
believes the veteran, through Disabled American Veterans, can 
be viewed as having actual knowledge of the substance of the 
information discussed in Vazquez.  It is assumed that the 
representative, as the veteran's agent, included such 
information when providing guidance to the veteran regarding 
his claim.  As such, there has been no resulting prejudice to 
the veteran.   



Duty to Assist

VA has obtained VA treatment records records, assisted the 
veteran in obtaining evidence, afforded the veteran VA 
examinations in December 2004 and January 2008, and afforded 
the veteran the opportunity to give testimony before the 
Board at the RO in June 2008.  The Board does acknowledge 
that the veteran did testify at the June 2008 hearing that he 
had been seen in the past year at a VA clinic in Oakland, 
California.  The Board also acknowledges that the VA clinical 
treatment reports are not of record.  However, the veteran 
did testify that he did not submit evidence from that VA 
medical facility since he was seen just to continue existing 
medication.  It appears that the veteran did not believe that 
the aforementioned treatment records were pertinent to his 
claim.  Accordingly, the Board does not believe that 
additional development is necessary.  Overall, all known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran and his representative have not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected cervical spine arthritis 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.   

The veteran's service-connected cervical spine arthritis has 
been rated by the RO under the provisions of Diagnostic Code 
5242 for degenerative arthritis of the spine (see also 
diagnostic code 5003).  

The general rating formula provides for disability ratings 
under Diagnostic Codes 5235 to 5243.  The Diagnostic Codes 
are as follows: 5235 Vertebral fracture or dislocation; 5236 
Sacroiliac injury and weakness; 5237 Lumbosacral or cervical 
strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or 
segmental instability; 5240 Ankylosing spondylitis; 5241 
Spinal fusion; 5242 Degenerative arthritis of the spine (see 
also diagnostic code 5003); and 5243 Intervertebral disc 
syndrome.
  
The Board notes that the disability rated under Code 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, for diseases and 
injuries of the spine, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows: a 10 percent 
rating is assigned when forward flexion of the cervical spine 
is greater than 30 degrees but not greater than 40 degrees; 
or, the combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.

A 20 percent rating is assigned when forward flexion of the 
cervical spine is greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphosis.

A 30 percent rating is awarded for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine; a 40 percent rating is assigned 
for unfavorable ankylosis of the entire cervical spine; a 50 
percent rating is awarded for unfavorable ankylosis of the 
entire thoracolumbar spine; and a 100 percent rating is 
warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months warrants a 10 percent rating.  
Incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months 
warrants a 20 percent evaluation.  Incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a 40 percent 
evaluation.  A 60 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.

For purposes of this case, the Board notes that under 
Diagnostic Code 5003 for degenerative arthritis, ratings are 
based on the limitation of motion of the affected joint or 
joints.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71(a), Diagnostic Codes 5003.

VA treatment records from July 2003 and August 2004 show that 
the veteran was seen for a follow-up visit and had 
degenerative joint disease.  

An April 2004 computed tomography scan of the neck from the 
University Diagnostic Institute shows that there was 
multilevel degenerative change of the cervical spine.  The 
impression was multilevel osteophytes, most prominent at C5-6 
with multilevel canal and foraminal stenosis.  

The veteran was afforded a VA examination in December 2004.  
He stated that he was unable to raise his arms above his head 
for prolonged periods without becoming dizzy and having pain 
in his neck.  He stated that he experienced neck pain on a 
daily basis and took medication which helped slightly.  Upon 
physical examination, it was noted that cervical flexion was 
to 45 degrees, extension was from 0 to 30 degrees and to 25 
degrees with repetitive movement.  Cervical lateral bending 
was from 0 to 30 degrees left and right and decreased to 25 
degrees with repetitive testing.  Cervical rotation was from 
0 to 60 degrees to the right and from 0 to 50 degrees to the 
left; and it was noted that repetitive testing to both the 
right and left decreased 10 degrees.  The assessment was 
cervical spondylosis with a reduction in range of motion.  

When the veteran was afforded a VA examination in January 
2008, it was noted that veteran reported pain with an average 
pain intensity level of 5 on a scale of 1 to 10 with 10 being 
the most intense pain.  The veteran reported taking 
medication, heating pad, and a hand-held massager.  Upon 
physical examination, it was noted that forward flexion was 
from 0 to 44 degrees; and that with three repetitions, the 
veteran had pain, weakness and a pulling sensation, but no 
fatigue, instability, lack of endurance or incoordination.  
It was further noted that there was no additional limitation 
of motion due to pain, weakness, and pulling sensation with 
repetition.  

Extension was from 0 to 38 degrees with terminal pain at 38 
degrees.  It was noted that with three repetitions, the 
veteran had pain and weakness and the pulling sensation, but 
no fatigue, instability, lack of endurance or incoordination.  
There was also no additional limitation of motion due to 
pain, weakness and the pulling sensation with repetitions. 

Left lateral flexion was from 0 to 34 degrees.  It was 
additionally noted that with three repetitions, there was no 
pain, fatigue, weakness, instability, lack of endurance or 
incoordination.  There was also no additional limitation of 
motion with repetitions.  

Right lateral flexion was from 0 to 29 degrees with no pain 
on motion.  With three repetitions, the veteran reported pain 
and weakness but no fatigue, instability, lack of endurance 
or incoordination.  There was no additional limitation of 
motion due to the pain and weakness with repetitions.  

Left lateral rotation was from 0 to 52 degrees with minimal 
pain at terminal motion of 52 degrees.  Right lateral 
rotation was from 0 to 62 degrees with mild pain at terminal 
motion of 62 degrees.  Following three repetitions for 
bilateral lateral rotation, the veteran had no pain, fatigue, 
weakness, instability, lack of endurance or incoordination 
with repetitions.  There was no additional limitation of 
motion with repetitions.

It was further noted that there was no additional functional 
loss due to repetitions in each of his cervical spine ranges 
of motion.

On x-ray of the cervical spine, degenerative changes were 
seen at C5-6 and C6-7 where the disk spaces narrowed and 
there were small posterior osteophytes.  The final diagnosis 
was cervical spine degenerative disc disease with limitation 
of motion.  It was noted that there was a possibly of 
neurologic deficit as evidenced by possible abnormalities 
seen in pinprick examination; however, the veteran declined 
testing to identify abnormalities.

Based on the pertinent medical evidence of record, under the 
general rating formula for disease and injuries of the spine, 
Diagnostic Codes 5242, a higher rating in excess of 10 
percent is not warranted.  A 20 percent rating is not 
warranted since forward flexion of the cervical spine is 
greater than 30 degrees; and the combined range of motion of 
the cervical spine is greater than 170 degrees; and there is 
no evidence of muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  There is 
also no evidence of forward flexion of the cervical spine 15 
degrees or less; or favorable ankylosis of the entire 
cervical spine to warrant a rating of 30 percent.  A 40 
percent rating is not warranted because there is no evidence 
of unfavorable ankylosis of the entire cervical spine.  A 50 
percent rating is not for application because that pertains 
to ankylosis of the entire thoracolumbar spine; and a 100 
percent rating is not for application because there is no 
evidence of unfavorable ankylosis of the entire spine.  

Additionally, a higher rating under Diagnostic Code 5003 is 
not for application because the veteran is already receiving 
a compensable rating.

Further, the evidence does not show incapacitating episodes 
of intervertebral disc disease to warrant higher ratings 
under Diagnostic Code 5243 for rating intervertebral disc 
syndrome based on incapacitating episodes.  At the January 
2008 VA examination, the veteran denied a history of 
incapacitating episodes during the past 12-month period.    

There is also no evidence of record of any current neurologic 
abnormalities to warrant a separate rating under another 
diagnostic code pursuant to Note (1) of the general rating 
formula for disease and injuries of the spine.  An August 
2004 treatment record shows that the veteran had no 
incontinence.  A June 2006 VA medical treatment record also 
shows that there was no bladder/bowel incontinence.  The 
Board acknowledges the January 2008 VA examination in which 
it was noted that there was a possibility of neurological 
deficits as evidenced by possible abnormalities seen in 
pinprick examination.  However, with the veteran declining to 
undergo testing, there is no medical evidence of any current 
neurologic abnormalities.  The Board also acknowledges the 
June 2008 testimony of the veteran's representative noting 
that the January 2008 VA examiner did not have the James A. 
Haley Veterans' Hospital treatment records showing 
electromyography/nerve conduction velocity (EMG/NCV) studies 
conducted in the 1980s.  The Board notes, as noted above, 
that since the issue in this case involves an increase in the 
level of a service-connected disability, the primary concern 
is the present level of disability.  Thus, the fact that the 
1980s study was not available at the time of the January 2008 
VA examination is of little significance.  It should be noted 
that the veteran refused testing when it was offered at the 
most recent VA examination in January 2008.  With regard to 
rating under the criteria for degenerative disc disease, it 
should also be noted that at the January 2008 examination the 
veteran expressly denied a history of incapacitating episodes 
during the past 12 month period.     

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  The Board 
acknowledges the January 2008 VA examination, which noted 
that with three repetitions, the veteran had pain and 
weakness with forward flexion, extension, and right lateral 
flexion.  However, the range of motion after repetition did 
not closely approximate range of motion reflected in a 20 
percent rating.  Furthermore, the VA examiner expressly 
stated that with all cervical spine ranges of motion there 
was no additional limitation of motion and no additional 
functional loss due to repetitions.  

Staged ratings are not for application since the veteran's 
cervical spine arthritis is adequately contemplated by the 
existing 10 percent rating.
    
The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service- connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  While the veteran at the December 2004 
VA examination did report missing approximately 18 to 20 days 
of work in the past year secondary to his neck disability, 
the January 2008 VA examination reveals the he continued to 
work until retiring from his job from the Department of Motor 
Vehicle Services in 2006.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board acknowledges the veteran's testimony regarding pain 
and does not doubt that the cervical spine disability does 
result in impairment.  However, the Board is bound by the 
regulatory rating criteria.  Under the facts of this case, 
the preponderance of the evidence is against a finding that 
the criteria for a rating in excess of the current 10 percent 
have been met.  The veteran may always advance an increased 
rating claim if the severity of his disability should 
increase in the future.  




ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


